NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TOMAS S. BURGESS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-403
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E.
Ward, Judge.

Tomas S. Burgess, pro se.


PER CURIAM.

             Affirmed. See State v. Richardson, 915 So. 2d 86 (Fla. 2005); McCall v.

State, 862 So. 2d 807 (Fla. 2d DCA 2003); Gadsen v. State, 805 So. 2d 910 (Fla. 2d

DCA 2001); Clark v. State, 54 So. 3d 1033 (Fla. 4th DCA 2011); Westberry v. State,

906 So. 2d 1141 (Fla. 3d DCA 2005); Weford v. State, 784 So. 2d 1222 (Fla. 3d DCA

2001).



KHOUZAM, MORRIS, and ATKINSON, JJ., Concur.